PER CURIAM.
This appeal seeks review of an order granting a new trial to the appellee, after a favorable jury verdict had been rendered for the appellant.
In granting the new trial, no ground was stated in the order. Failure to state a ground is contrary to the provisions of § 59.07(4), Fla.Stat, F.S.A. and Rule 2.8(f), Florida Rules of Civil Procedure, 31 F.S.A. Therefore, the order of the trial court granting a new trial be and the same is hereby reversed. See: Fulton v. Poston Bridge and Iron, Inc., Fla.App.1960, 122 So.2d 240; Gaskill v. Montague, Fla.App. 1961, 128 So.2d 420; Webb’s City, Inc. v. Lugerner, Fla.App.1962, 138 So.2d 531; A & P Bakery Supply and Equipment Co. v. H. Plexter & Son, Inc., Fla.App.1963, 149 So.2d 883. This cause is remanded to the trial court for the purpose of entering an order reinstating the judgment in favor of the appellant.
Reversed and remanded with directions.